DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Please replace claim 1 with the following:
1. (Currently Amended) An injection apparatus generating an injection protocol including a first phase and a second phase to increase an injection volume at a start of the second phase for suppressing decrease in a pixel value of an imaging site of an imaging subject in a latter half of an expected duration, the injection apparatus comprising: 
a console having a CPU, wherein the CPU is configured to: 
acquire information of the imaging site of the imaging subject; 

read information of the imaging subject, which includes at least body weight of the imaging subject; and 
generate, based on the information of the imaging site and the information of the imaging subject, the injection protocol including the first phase in which an injection rate linearly decreases with a first acceleration, and the second phase which serially follows the first phase and in which the injection rate linearly decreases with a second acceleration, and calculate the injection rate at the start of the second phase, which is higher than the injection rate at an end of the first phase, by using the usage volume per body weight and the body weight, and 
an injection head controlled by the console to inject a contrast medium according to the generated injection protocol.
 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9, and 15 are allowed over the cited prior art because:
The closest prior arts of record are Masuda et al. (U.S. Patent Application Publication No. 2004/0064040), Lawaczek et al. (U.S. Patent Application Publication No. 2009/0240142), and Van Nijnatten et al. (U.S. Patent Application Publication No. 2016/0278725).
Masuda discloses an injection apparatus generating an injection protocol including a first phase and a second phase, with a console having a CPU.  The CPU is configured to acquire information of the imaging site of the imaging subject, read usage volume per body weight, which is associated with the information of the imaging site, read information of the imaging subject, which includes at least body weight of the imaging subject, and 


However, Masuda does not disclose increasing the injection volume at the start of the second phase for suppressing decrease in a pixel value of an imaging site of an imaging subject in a latter half of an expected duration, wherein the injection rate for the second phase linearly decreases with a second acceleration, and calculate the injection rate at the start of the second phase, which is higher than the injection rate at an end of the first phase, by using the usage volume per body weight and the body weight.
Lawaczek discloses a method for injection of an imaging contrast into a patient.  Lawaczek discloses an administration sequence (that reads on an injection protocol) that has at least a first phase and a second phase, wherein the second phase linearly decreases.
However, Lawaczek does not disclose calculating the flow rate of either phases based on using the usage volume per body weight and the body weight, and does not disclose the increased injection volume at the start of the second phase is for suppressing decrease in a pixel value of an imaging site of an imaging subject in a latter half of an expected duration.  Additionally, the first phase of Lawaczek has a constant injection rate instead of a linearly decreasing injection rate as claimed in the instant application.
	  Van Nijnatten discloses a contrast media injection protocol with a first phase, and measuring the pixel intensities, and if the measured pixel intensities are found too low, the injection rate is increased.  This would read on an injection protocol with a first phase at an initial rate, and then a second phase with an increased rate to suppress decreased pixel value of an imaging site of an imaging subject in a latter half of an expected duration.
	However, Van Nijnatten does not disclose that the injection rate of the first and second phase are linearly decreasing, at a first and second acceleration, respectively, wherein the 
No references, or reasonable combination thereof, could be found which disclose, or suggest generating based on the information of the imaging site and the information of the imaging subject, the injection protocol including a first phase in which an injection rate linearly decreases with a first acceleration, and a second phase which serially follows the first phase,  and in which the injection rate linearly decreases with a second acceleration, and calculate the injection rate at the start of the second phase, which is higher than the injection rate at an end of the first phase, by using the usage volume per body weight and the body weight, wherein an increase injection volume at the start of the second phase is for suppressing a decrease in a pixel value of the imaging site of the imaging subject in a latter half of an expected duration.  More specifically, it would not have been obvious to combine Masuda, Lawaczek, and Van Nijnatten since the injection protocols are based on different criteria.  For Masuda, the injection protocol is based on patient weight, while the injection protocol of Lawaczek is based on patient blood plasma osmolarity, and the injection protocol of Van Nijnatten is based on the pixel intensities of the resulting image.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793